 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    JAMES WILLIAMS,                                      Case No. 2:19-CV-01212-APG-EJY
 5                        Plaintiff,
                                                                             ORDER
 6            v.
 7    LAS VEGAS METRO POLICE DEPT., et al.,
 8                       Defendant.
 9

10           Before the Court is Plaintiff’s Motion to Alter/Amend the Judgment Dismissing His
11   Complaint for Failure to State a Claim Upon Which Relief can be Granted; Screen the Actual
12   Complaint; and Grant the Injunctive Relief (“Plaintiff’s Motion”). ECF Nos. 7 and 8. Plaintiff’s
13   Motion is denied because (1) no judgment has been issued in this case and, therefore, Fed. R. Civ.
14   P. 59 and 60 do not apply; (2) the actual complaint was reviewed (ECF No. 5 issued on August 16,
15   2019, page 2), (3) Plaintiff was granted leave to file an amended complaint within 30 days of the
16   August 16, 2019 Order.
17           Although Plaintiff failed to file an amended complaint within the 30 day window provided
18   by the Court, which would ordinarily be grounds for dismissal of this action with prejudice, the
19   Court will grant Plaintiff one additional opportunity to file a coherent amended complaint, which
20   document must be titled “Amended Complaint.” The amended complaint must contain a short and
21   plain statement describing the facts underlying the specific causes of action Plaintiff seeks to assert.
22   Fed. Civ. P. 8(a)(2). Although the Federal Rules of Civil Procedure adopt a flexible pleading
23   standard, Plaintiff still must give the Defendants fair notice of the Plaintiff’s claims against it and
24   Plaintiff’s entitlement to relief.
25           Additionally, Plaintiff is advised that if he files an amended complaint, the original complaint
26   (ECF No. 1-2) no longer serves any function in this case. As such, the amended complaint must be
27   complete in and of itself without reference to prior pleadings or other documents. The Court cannot
28   refer to a prior pleading or other documents to make Plaintiff’s amended complaint complete.
                                                       1
 1          Accordingly,

 2          IT IS HEREBY ORDERED that Plaintiff’s Motions (ECF Nos. 7 and 8) are DENIED.

 3          IT IS FURTHER ORDERED that Plaintiff may file an Amended Complaint within 30 days

 4   from the date of this Order. Failure to comply with this Order may result in a recommendation that

 5   this action be dismissed with prejudice.

 6          DATED THIS 19th day of September, 2019.

 7

 8

 9                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
